584 S.W.2d 705 (1979)
MID-CONTINENT REFRIGERATOR COMPANY, Petitioner,
v.
Paul E. TACKETT, Respondent.
No. B-8490.
Supreme Court of Texas.
July 25, 1979.
Martin & Millican, Michael Martin, Lampasas, for petitioner.
Senterfitt, Adams, Miller & Childress, Richard T. Miller, San Saba, for respondent.
*706 PER CURIAM.
The only point before us is whether the transcript was timely filed in the Court of Civil Appeals. We agree that Monday, January 2, 1978, was a legal holiday for procedural purposes within the meaning of Rule 4 of the Texas Rules of Civil Procedure. The Legislature in 1977 Tex.Gen.Laws, ch. 872, at page 3145 specifically declared Monday, January 2, 1978, to be a "holiday" for state employees. This was not the case in 1967 at the time of Suarez v. Brown, 414 S.W.2d 537 (Tex.Civ.App.Corpus Christi 1967, writ ref'd). The Legislature chose to prohibit the observance of Monday, January 2, 1967, as a holiday for state employees. 1965 Tex.Gen.Laws, ch. 720, at 1933. The number and date of state holidays are directly related to the appropriation of funds for hours and days of work by state personnel from the State Treasury.
Under this interpretation, the transcript was timely filed. For that reason we refuse the application for writ of error, no reversible error. We express no opinion on the other points before the Court of Civil Appeals.